Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
The Applicant argues that the cited references do not disclose or suggest the newly added limitations. The Examiner respectfully disagrees.
LEE discloses that the body further comprises: an infrared receiving module for receiving infrared signals from the first remote controller and the second remote controller. For example, LEE discloses that the remote control devices communicate with the display apparatus by infrared signals; see at least Fig. 2 and paragraphs 0057-0058, 0060 and 0105. Furthermore, LEE discloses a control module, connected to the infrared receiving module and a switching module, respectively, and configured to control the switching module to switch the internet access range according to the infrared signals. For example, LEE discloses that the display apparatus can identify the communication protocol received from the remote control device and determine the identity of the remote control device based on the identified protocol. Once identified the display apparatus will accept communication from said remote control device, i.e. switch access range or switch from one remote control to another; see at least paragraphs 0058 and 0093.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation "…switch the internet access range…" at the end of claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an infrared receiving module”, “a control module”, and “a switching module” in claim 1, “a communication module” in claim 2 and “a clocking module” in claim 6 and “a timing module” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2017/0127114) in view of Cassidy (US 2012/0204201).
Regarding claim 1, LEE discloses a system controlled by different permissions, comprising:
a body (display apparatus with tuner; see at least Figs. 1-2);
a first remote controller and a second remote controller, each of which configured to control the body through infrared signals (many remote controllers to control the display apparatus via IF; see at least Fig. 1 and paragraph 0060);
wherein a first network access range corresponding to the first remote controller and a second network access range corresponding to the second remote controller are pre-set in the body (the display apparatus stores information about the remote control devices including communication protocols associated with the remote control devices, commands and layout information for creating or composing UI screens corresponding to the remote control devices; see at least paragraph 0059);
the body comprises a first wakeup mode and a second wakeup mode (powering on the display apparatus; see at least paragraphs 0050, 0061 and 0079-0080);
the body runs in the first wakeup mode and is set to the first network access range when the body is woken up by the infrared signals sent by the first remote controller (powering on the display apparatus; see at least paragraphs 0050, 0061 and 0079-0080); and
the body runs in the second wakeup mode and is set to the second network access range when the body is woken up by the infrared signals sent by the second remote controller (powering on the display apparatus; see at least paragraphs 0050, 0061 and 0079-0080);
the body further comprises:
an infrared receiving module for receiving infrared signals from the first remote controller and the second remote controller (remote control devices communicate with the display apparatus by infrared signals; see at least Fig. 2 and paragraphs 0057-0058, 0060 and 0105); and
a control module, connected to the infrared receiving module and a switching module, respectively, and configured to control the switching module to switch the internet access range according to the infrared signals (the display apparatus can identify the communication protocol received from the remote control device and determine the identity of the remote control device based on the identified protocol. Once identified the display apparatus will accept communication from said remote control device, i.e. switch access range or switch from one remote control to another; see at least paragraphs 0058 and 0093).
LEE discloses a tuner inside the TV, but is not clear about the body is being a set-top box.
Cassidy discloses that a set-top box can be controlled with multiple remote controllers; see at least Fig. 5a and paragraph 0036.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify LEE by the teachings of Cassidy by having the above limitations so to be able to identify users for analyzing user’s TV viewing behavior; see at least the Abstract and paragraph 0036.

	
Regarding claim 2, LEE in view of Cassidy disclose the set-top box system as claimed in claim 1, wherein the set-top box body comprises a communication module for connecting an external communication equipment, and the set-top box body transmits access record information of the set-top box body to the communication equipment via the communication module when the set-top box body is under the control of the second remote controller (communicator; LEE; see at least Fig. 2 and paragraph 0015 and 0029).

Regarding claim 3, LEE in view of Cassidy disclose the set-top box system as claimed in claim 1, wherein the set-top box body comprises a first network channel and a second network channel;
when the set-top box body runs in the first wakeup mode, access to network is available from the first network channel;
when the set-top box body runs in the second wakeup mode, access to network is available from the second network channel;
wherein the second network channel has a preset network restriction policy through which the second network access range is formed (The IF channels; see at least the rejection of claim 1).

Regarding claim 4, LEE in view of Cassidy disclose the set-top box system as claimed in claim 1, wherein the communication module receives a remote control signal from the communication equipment, and the set-top box body displays communication information on a display device connected to the set-top box body, according to the remote control signal (LEE; displaying the UI screen; see at least paragraph 0029).

Regarding claim 5, LEE in view of Cassidy disclose the set-top box system as claimed in claim 4, wherein the communication information is text information (LEE; channel information or text; see at least paragraphs 0164-0165).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of Cassidy and further in view of Weigand (US 2018/0063716).
Regarding claim 6, LEE in view of Cassidy disclose the set-top box system as claimed in claim 1, and disclose the wakeup mode and entering a standby mode, but are not clear about wherein the set-top box body further comprises a clocking module for calculating how long the set-top box body runs in a second mode; when the running time obtained by the clocking module exceeds a preset period, the set-top box body will enter a standby mode automatically and stop responding to the second remote controller.
Weigand discloses that the set-top box body further comprises a clocking module for calculating how long the set-top box body runs in a second mode; when the running time obtained by the clocking module exceeds a preset period, the set-top box body will enter a mode automatically and stop responding to the second remote controller (a user can restrict control and specify how long control should be restricted; see at least paragraphs 0050-0051 and 0119-0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify LEE in view of Cassidy by the teachings of Weigand by having the above limitations so to be able to prevent a user input device from controlling the user equipment; see at least the Abstract.

Regarding claim 7, LEE in view of Cassidy disclose the set-top box system as claimed in claim 1, and allowing the set-top box to run in a second wakeup mode and entering a standby mode, but are not clear about wherein the set-top box body further comprises a timing module for setting a specific period of time and when the set-top box body runs for a period of time exceeding an allowed period of time set by the timing module, the set-top box body will enter a mode automatically and stop responding to the second remote controller.
Weigand wherein the set-top box body further comprises a timing module for setting a specific period of time and when the set-top box body runs for a period of time exceeding an allowed period of time set by the timing module, the set-top box body will enter a mode automatically and stop responding to the second remote controller (a user can restrict control and specify how long control should be restricted; see at least paragraphs 0050-0051 and 0119-0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify LEE in view of Cassidy by the teachings of Weigand by having the above limitations so to be able to prevent a user input device from controlling the user equipment; see at least the Abstract.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426